        CASE 0:20-cv-01205-ECT-TNL Doc. 101 Filed 05/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


League of Women Voters of Minnesota                     File No. 20-cv-1205 (ECT/TNL)
Education Fund; Vivian Latimer Tanniehill;
Isabel Bethke; and Malea Marxer,

              Plaintiffs,

v.

Steve Simon, in his official capacity as                   ORDER OF DISMISSAL
Secretary of State of Minnesota,                           WITHOUT PREJUDICE

              Defendant,

and

The Republican National Committee and
Republican Party of Minnesota,

              Intervenors.


       Pursuant to the Joint Stipulation of Voluntary Dismissal Without Prejudice [ECF

No. 99] entered into by the Parties,

       IT IS ORDERED that the above-captioned action is hereby DISMISSED without

prejudice in its entirety with each party to bear its own costs and attorney fees in connection

with such claims.



Dated: May 13, 2021                                s/ Eric C. Tostrud
                                                   Eric C. Tostrud
                                                   United States District Court
